Name: 96/404/EC: Commission Decision of 21 June 1996 repealing Decision 91/56/EEC concerning certain protection measures relating to contagious bovine pleuropneumonia in Italy (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade policy;  agricultural activity;  means of agricultural production;  tariff policy
 Date Published: 1996-07-04

 Avis juridique important|31996D040496/404/EC: Commission Decision of 21 June 1996 repealing Decision 91/56/EEC concerning certain protection measures relating to contagious bovine pleuropneumonia in Italy (Text with EEA relevance) Official Journal L 165 , 04/07/1996 P. 0039 - 0039COMMISSION DECISION of 21 June 1996 repealing Decision 91/56/EEC concerning certain protection measures relating to contagious bovine pleuropneumonia in Italy (Text with EEA relevance) (96/404/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10 thereof,Whereas pursuant to Article 10 of Directive 90/425/EEC, Commission Decision 91/56/EEC (3) established certain protection measures relating to contagious bovine pleuropneumonia in Italy concerning trade in live cattle;Whereas in the absence of disease the measures introduced by Decision 91/56/EEC must be repealed;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 91/56/EEC is hereby repealed.Article 2 This Decision shall apply from 1 July 1996.Article 3 This Decision is addressed to the Member States.Done at Brussels, 21 June 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 29.(2) OJ No L 62, 15. 3. 1993, p. 49.(3) OJ No L 35, 7. 2. 1991, p. 29.